DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the is liquid”. It unclear what is liquid? The composition is a liquid or other component in the composition is liquid?. Clarification and correction are required.
	Claims 2-15 are dependent upon a rejected based claim. Therefore, claims 2 to 15 are rejected as well.
Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 6 and 11 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Bazito et al. (US 2012/0255130 A1).
Bazito et al. (US’ 130 A1) teaches a hair coloring composition comprising direct dyes in the amounts of 0.5 to 5% by wt., which are within the claimed range (see page 2, paragraphs, 0033-0034) and propylene glycol in the amount of 65 to 75% by wt. as claimed in claims 1, 2, 5 and 6 (see page 2, paragraph, 0021) and wherein the coloring composition also comprises nonionic surfactants in the amount of 0.01 to 20% which covered the claimed range as claimed in claim 11 (see page 2, paragraph, 0028) and wherein the coloring composition is substantially water free (less that 2%) as claimed in claim 1 (see page 2, paragraph, 0030). Bazito et al. (US’ 130 A1) teaches all the limitations of the instant claims. Hence, Bazito et al. (US’ 130 A1) anticipates the claims.
Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-6 and 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Patent No. EP 0868902 (English translation of the Patent No. EP 0868902 is used in this Office action).
The Patent No. EP 0868902 teaches anhydrous hair dyeing composition comprising direct dyes in the amounts of 0.15 to 15% by wt. and 0 to 50% by wt. of polyols include 1, 2-propylene glycol (see page 1, paragraph, 006 and page 2, paragraph, 0017 and wherein the dyeing composition also comprises nonionic emulsifiers (surfactants) in the amount of 2-7% as claimed in claim 11 (see page 1, paragraph, 0006). The Patent No. EP 0868902 also teaches a hair dye consisting of two separate packaged preparations combined in a sales unit (kit) the first preparation is anhydrous hair dyeing composition and the second preparation is an aqueous preparation of water soluble dyes or dye precursors (oxidative dyes) as claimed in claim 15 (see page 3, paragraph, 0024). The Patent No. EP 0868902 also teaches a method for dyeing hair comprising mixing the anhydrous dyeing composition with a second aqueous composition comprising softeners or setting agents as conditioning ingredients and dye precursors and a third composition in the form of an anhydrous powder of potassium persulfate (persalts) and an aqueous hydrogen peroxide as an oxidizing agent (see page 3, paragraphs, 0022- 0027)   
The instant claims differ from the teaching of the Patent No. EP 0868902 by reciting one or more diols in the amounts of more than or equal 50% by weight. 
However, the Patent No. EP 0868902 teaches polyols (diols) in the amount of up to 50% (see page 1, paragraph, 0006). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the diols in the dyeing composition so as to get the maximum effective amount. The person of ordinary skill in the art 
6	Claims 3, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Patent No. EP 0868902 (English translation of the Patent No. EP 0868902 is used in this Office action) in view of Koike et al. (US 2010/0037404 A1).
The disclosure of the Patent No. EP 0868902 as described above, does not teach or disclose alkalizing agents and aminosilicone compounds as claimed. The instant claims also differ by reciting the claimed steps of leaving the coloring composition on the hair for specific time and the step of rinsing-off the composition from hair.   
Koike et al. (US’ 404 A1) in analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising direct dyes include nitro dyes as claimed in claim 3 (see page 4, paragraph, 0030), alkalizing agents include monoethanolamine as claimed in claims 7 and 8 (see claim 5) and aminosilicone compound having a formula (b4) which is similar to the claimed formula as claimed in claim 9 (see page 2, paragraph, 0017, formula (b4)) and wherein the pH of the dying composition in the range of 8.5-11 as claimed in claim 10 (see claim 3). Koike et al. (US’ 404 A1) also teaches a method of applying the dyeing composition to the hair and after 5 minutes the dyeing composition is washed with water as claimed in claims 12-14 (see page 5, paragraph, 0047). 
Therefore, in view of the teaching of the secondary reference of Koike et al. (US’ 404 A1) , it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of the Patent No. EP 0868902 by incorporating the alkalizing agents and aminosilicone compounds as taught by Koike et al. (US’ 404 A1) in the hair dyeing composition of the Patent No. EP 0868902 to arrive 
Allowable Subject Matter
7	Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim also overcomes the rejection under 112, second paragraph.. The prior art of record do not teach or disclose the limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761